Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 33-41 are pending as of the response and amendments filed on 5/17/22. Claims 1-32 have been canceled. Claims 38-40 are currently withdrawn from consideration because of the restriction requirement. Claims 33-37 and 41 are currently under examination. 
The rejection of claims 34-37 and 41 under 35 USC 112(b) is withdrawn in view of the amendments to the claims. 
The 102 rejections over Yang et. al.; Eskola et. al.; Azzaro et. al.; Aurora Fine Chemical Library (publ. 10/29/13, 10/31/13; 11/13/13; 12/10/13; & 12/15/13); Orlov et. al.; Jain et. al.; Rahman et. al.; MLSMR library (RN 1222253-94-2, publ. 5/12/10); MLSMR library (RN 1222315-32-5, publ. 5/12/10); Schein et. al.; Sridharan et. al.; Zhang et. al.; Gezegen et. al.; and Liang et. al. are withdrawn in consideration of the amendments to the claims.
However, the 102 rejections of record over Khalif et. al., publ. 2011; over MLSMR library, publ. in CAS on 5/12/2010 (RN 1222260-95-8); and over MLSMR library, publ. in CAS on 5/12/2010 (RN 1222373-50-3) are maintained because these references disclose compounds that are not excluded by the amended claims. 
Regarding the 102 rejection over Khalif, Applicants have submitted the amended claims no longer include F-substituted phenyl or Cl-substituted phenyl for R2, the 102 rejection over Khalif should be withdrawn. However, the examiner finds that the claims still encompass compounds having R2=F-substituted phenyl as well as Cl-substituted phenyl. This rejection will be reiterated below.
Regarding the 102 rejection of record over MSLMR library, publ. in CAS on 5/12/2010 (RN 1222260-95-8), Applicants have submitted the amended claims no longer include Cl-substituted phenyl for R2, and thus this rejection should be withdrawn. However, the examiner finds that Cl-substituted phenyl is still included within the claims as a group for R2. This rejection is therefore maintained and will be reiterated, for convenience.
Regarding the 102 rejection of record over MLSMR library, publ. in CAS on 5/12/2010 (RN 1222373-50-3), Applicants have submitted the amended claims no longer include F-substituted phenyl for R2, and thus this rejection should be withdrawn. However, the examiner finds that F-substituted phenyl is still included within the claims as a group for R2. This rejection is therefore maintained and will be reiterated, for convenience.
Claims 33-37 and 41 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 14-18, and 20 of U.S. Patent No. 10556853 B2. Applicants have not addressed this rejection; the amended claims are still drawn to compounds that overlap structurally with those encompassed by the method of treatment claimed in USP ‘853. The nonstatutory double patenting rejection will be reiterated, with modification to account for the amended claims. 
New rejections under 35 USC 112(b); and under 35 USC 102 are made upon consideration of the amended claims, discussed below.

Claims 33-37 and 41 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalif et. al., ACS Combin. Sci., 13, pp. 351-356, publ. 2011 (cited in an IDS).
Khalif discloses the following compounds
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(R1=H; R2=4-fluorophenyl; R3=CO2H; R4=chloro); p. 352, Fig. 2-3; 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(final product has R1=H; R2=4-chlorophenyl; R3=-S-CH3; R4=H); 
and 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
( final product has R1=H; R2=4-chlorophenyl; R3=CN; R4=H). Khalif therefore anticipates the claims. 

Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MLSMR library, publ. in CAS on 5/12/2010.
MLSMR library discloses the following compound (see below): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; wherein R1=H; R2=4-chlorophenyl; R3=CO2H; and R4=H. MSLMR anticipates the claims. 

Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MLSMR library, publ. in CAS on 5/12/2010.
MLSMR library discloses the following compound (see below):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; wherein R1=H; R2=4-fluorophenyl; R3=-S-CH3; and R4=H. MLSMR anticipates the claim. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-36 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 14-18, and 20 of U.S. Patent No. 10556853 B2. The instant claims are drawn to a compound of formula (I): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The claims of US ‘853 are drawn to a method for reducing the severity of convulsant activity comprising administering to a subject a therapeutically effective amount of a compound of formula (I): 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. The compounds of the instant claims, wherein R1 =R2 = CH3 are included within formula (I) of the method claimed in US ‘853. The compounds recited by instant claim 36, and the compound of instant claim 41 are all included within the compounds of formula I of the method claimed in US ‘853 (all have R1 = R2 = CH3, with R3 and R4 significantly overlapping; see claims 6-7, 14-18, & 20 of US ‘853, which recite the compounds recited by instant claim 36). The instant and patented claims are not patentably distinct because the compounds of the instant claims are required to practice the method claimed in US ‘853. 

New Rejection-Necessitated by Claim Amendments
Claim Rejection-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation wherein R3 is H; however, amended claim 33, from which claim 35 indirectly depends from, excludes R3=H.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejection-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griot, USP 3855296 (patented 12/17/1974).
The claims are drawn to a compound of formula (I) wherein R1=H, R2=phenyl, R3=OH, and R4=H. 
Griot discloses the following compound (col. 20, Ex. 3, lines 22-45):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. Griot thus anticipates the claims. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 33-37 and 41 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627